Citation Nr: 1413215	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-48 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus (DM).  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a gallbladder disorder condition.

3.  Entitlement to service connection for DM.  

4.  Entitlement to service connection for a gallbladder condition.  

5.  Entitlement to service connection for pre-proliferative diabetic retinopathy and muscular edema of both eyes due to DM.  

6.  Entitlement to service connection for a keloid scar as secondary to gallbladder condition.  

7.  Entitlement to service connection for impaired sphincter control as secondary to service-connected hemorrhoids.  

8.  Entitlement to a compensable disability evaluation for stricture of the urethra prior to November 15, 2007, an evaluation in excess of 20 percent from November 15, 2007 to February 17, 2009, and an evaluation in excess of 40 percent from February 17, 2009.

9.  Entitlement to a compensable evaluation for hemorrhoids.  

10.  Entitlement to an earlier effective date for the grant of service connection for tinea pedis, to include whether there was clear and unmistakable error (CUE) in the June 1998 rating determination which denied service connection for tinea pedis.  

11.  Entitlement to an effective date earlier than August 10, 2009, for the grant of benefits for a helpless child.  


REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Little Rock, Arkansas.  

As it relates to the claims of service connection for DM and a gall bladder condition, these matters were previously denied by the RO in prior rating determinations and became final.  The Board, regardless of the RO's actions, is under a legal duty in such a case to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issues as such on the title page of this decision.  

The issues of entitlement service connection for DM, a gall bladder condition, pre-proliferative diabetic retinopathy and muscular edema of both eyes due to DM, a keloid scar as secondary to gallbladder condition, and impaired sphincter control as secondary to service-connected hemorrhoids; as well as the issues of entitlement to a compensable disability evaluation for stricture of the urethra prior to November 15, 2007, an evaluation in excess of 20 percent from November 15, 2007 to February 17, 2009, and an evaluation in excess of 40 percent from February 17, 2009, and a compensable disability evaluation for hemorrhoids; along with the issue of entitlement to an effective date earlier than August 10, 2009, for the grant of compensation for a helpless child are remanded to the RO.

In his September 2009 notice of disagreement, the Veteran raised the issue of clear and unmistakable error in the June 1998 rating determination as it relates to the claims of service connection for DM and a gallbladder condition.  With regard to the claim of CUE as it relates to the gallbladder issue, the RO has not addressed this issue.  Although the RO provided a cursory sentence with regard to the DM issue in its October 2010 statement of the case, the RO did not provide proper notice with regard to the claim of CUE, or any laws and regulations relating to CUE.  As these issues are not properly before the Board, they are referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  The RO denied entitlement to service connection for DM and a gallbladder condition in June 1998.  Although the Veteran perfected his appeal on these issues, he subsequently withdrew them from appellate consideration.

2.  Evidence received since the denials of entitlement to service connection for DM and a gall bladder condition in June 1998 raises a reasonable possibility of substantiating the claims.

3.  In June 1998, when denying service connection for tinea pedis, the RO did not address the Veteran's previously granted service connection for a skin disorder, also noted to be tinea in nature.  This was an outcome determinative error.


CONCLUSIONS OF LAW

1.  The June 1998 rating determination denying service connection for DM became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of service connection for DM has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The June 1998 rating determination denying service connection for a gallbladder condition became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence sufficient to reopen the claim of service connection for a gallbladder condition has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

5.  The June 1998 rating decision, which denied service connection for tinea pedis, contained CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In view of the Board's favorable decision on this claim as it relates to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for DM and a gallbladder condition, further assistance is not required to substantiate that element of the claim.

As to whether the VCAA of 2000 is applicable to the claims of CUE, the Board notes that in Livesay v. Principi, 15 Vet. App, 165 (2001), the Court indicated that although the VCAA of 2000 was potentially applicable to all pending claims, there were instances where the VCAA of 2000 had no application as a matter of law.  Id. at 178.  The Court stated that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id.  at 179.  Thus, the Court held that the VCAA of 2000 did not apply to claims of CUE.


New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

DM

In denying service connection for DM in June 1998, the RO indicated that the available service treatment records contained no indication of complaints, treatment, findings, or diagnosis of DM.  The RO noted that a December 1997 VA examination had provided a history of the Veteran having been diagnosed with DM in March/April 1997.  It was noted that the Veteran had recently been placed on Rezulin.  The RO indicated that in the absence of evidence of in-service onset or diagnosis immediately following discharge and continuity of treatment since discharge, service connection had to be denied.  

Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records, results of VA examinations, statements from the Veteran and private and VA treatment records.  While the Veteran perfected his appeal as to this issue, he subsequently indicated that he no longer was pursuing this issue at a November 2000 Board hearing.  As such, the June 1998 RO decision became final.

Evidence added to the record subsequent to the June 1998 rating determination includes VA and private treatment records, statements from the Veteran, and additional VA examination reports relating to issues other than that for DM.  

The newly added evidence, includes a October 2000 letter from the Veteran's private physician, C. Flowers, M.D., who indicated that he had written an excused absence letter for the Veteran in September 1968 that he be excused from physical education classes due to a slightly enlarged heart and borderline status of diabetes.  The newly added evidence now demonstrates the possible presence of DM within the one year presumptive period following service.  For these reasons, the Board finds that the evidence received since the June 1998 rating determination is new and material to reopen service connection for a DM.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Gallbladder

In denying service connection for a gallbladder condition in June 1998, the RO indicated that there was no record of treatment in service for gallbladder problems.  The RO stated that available service treatment records contained no complaints, treatment, findings, or diagnosis regarding a gallbladder condition.  The RO further indicated that at the time of his VA examination, the Veteran reported having had his gallbladder removed in 1981, approximately 13 years following service.  The RO denied service connection for a gallbladder condition as not having been incurred in or aggravated by service.  

Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records, results of VA examinations, statements from the Veteran, and private and VA treatment records.  While the Veteran perfected his appeal as to this issue, he subsequently indicated that he no longer was pursuing this issue at a November 2000 Board hearing.  As such, the June 1998 RO decision became final.

Evidence added to the record subsequent to the June 1998 rating determination includes VA and private treatment records, statements from the Veteran, and additional VA examination reports relating to issues other than that for gallbladder problems.  

In a November 2000 letter, W. Rutledge, M.D., indicated that he had reviewed the Veteran's medical history from 1964 to the preset.  He noted that the Veteran underwent a cholecystectomy in August 1981.  He stated that it was his opinion that the Veteran's agranulocytosis contributed to this condition.  

The newly added evidence now demonstrates a possible relationship between the Veteran's service-connected agranulocytosis and his cholecystectomy.  For these reasons, the Board finds that the evidence received since the June 1998 rating determination is new and material to reopen service connection for a gallbladder condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Entitlement to an Earlier Effective Date for the Grant of Service Connection for Tinea Pedis, to Include Whether the June 1998 Rating Determination, Which Denied Service Connection for Tinea Pedis, Contained CUE

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, " (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The United States Court of Appeals for the Federal Circuit has held that in order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

A breach of a duty to assist cannot constitute CUE and "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994)

At the outset, the Board notes that a portion of the Veteran's claims folder has been lost based upon the fact that there are no VA records relating to any administrative procedures, including rating determinations performed by VA, prior to 1996.  However, in the first rating determination which has been associated with the claims folder, dated in October 1996, it is noted that service connection had been granted for several disabilities with an effective date of April 1, 1992, to include, in pertinent part for this portion of the appeal, a skin condition, for which a noncompensable disability evaluation was assigned.  There is no indication in the claims folder, nor has the Veteran provided any information, which would demonstrate that any claim for service connection was received prior to the effective date for which the original grants of service connection were assigned.  

The Veteran maintains that the RO committed CUE in the June 1998 rating determination when denying service connection for tinea pedis.  He maintains that the RO committed clear and unmistakable error in denying service connection at that time as tinea pedis was present and as he had tinea problems in service.  

The RO, in denying service connection for tinea pedis, indicated that available service treatment records contained no indication of complaints, treatment, findings, or diagnosis of a condition of the feet.  The RO further observed that on VA examination, tinea pedis was present on the medial side of the feet, bilaterally.  It was noted that in the absence of evidence of in-service onset and continuity since discharge, service connection was not warranted.  

The Board finds that the RO committed CUE in denying service connection for tinea pedis in the June 1998 rating determination, in that service connection was in effect for a skin disorder, having been granted in a prior rating determination, (which as noted above is unavailable for review) with an effective date of April 1, 1992, that was tinea in nature, and in that the Veteran was found to have tinea pedis at the time of the December 1997 VA examination.  

The record does not contain medical evidence supporting the RO's June 1998 finding that the Veteran's tinea pedis was not related to his period of service.  Rather, the medical evidence indicates that the Veteran had a tinea condition on his feet, and that service connection for a skin condition, tinea in nature, had been previously granted.  At the time of the June 1998 rating determination, the competent medical evidence of record was in support of the claim and failure to consider this evidence was outcome determinative.  Thus, the Board finds that the denial of service connection was clearly and unmistakably erroneous.  See, e.g., Bouton v. Peake, 23 Vet. App. 70 (2008).

However, while the RO's denial of service connection for tinea pedis in June 1998 contained CUE, subsequent actions taken by the RO and the Board demonstrate that the Veteran's tinea pedis was subsequently incorporated into and addressed as part of the overall rating determination for a skin condition, as evidenced it by it becoming the skin condition for which the current disability evaluation has been assigned.  

In the June 1998 rating determination, the RO also denied an increased evaluation for a skin condition.  The Veteran subsequently perfected his appeal on this issue and the Board, in subsequent remands and decisions arising from the June 1998 rating determination, specifically listed the issue on the title page of the decision as entitlement to an increased disability evaluation for tinea pedis and addressed the medical evidence of record from the date of the Veteran's request for an increased evaluation for his skin condition.  Furthermore, the RO, in an October 2007 rating determination, reclassified the issue of the service-connected skin condition to that of tinea pedis, with an effective date of April 1, 1992, the date originally assigned for the initial grant of service connection for a skin condition.  

Nevertheless, as the Board has found CUE in the June 1998 rating determination as it relates to the denial of service connection for tinea pedis, the matter must be returned to the RO so that appropriate action may be taken with regard to the assignment of appropriate disability evaluations and effective dates, as they must now be initially addressed by the RO.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for DM is granted.

New and material evidence having been received, the appeal to reopen service connection for a gallbladder condition is granted.

The June 1998 rating decision, which denied service connection for tinea pedis, contained CUE; the appeal to that extent is granted. 


REMAND

As the issues of service connection for DM and a gallbladder condition have been reopened, the Veteran should be scheduled for VA examinations to determine the nature and etiology of these disorders and whether they are related to his period of service or a service-connected disability.  

As to the issues of service connection for retinopathy and macular edema and a keloid scar, the Veteran has indicated that these disorders arise out of and are connected to his DM and gallbladder conditions, respectively.  Given the foregoing, the Veteran should be afforded VA examinations to determine the etiology of these disorders and whether they are related to his claimed DM and gallbladder conditions.  

As it relates to the claim of service connection for impairment of the muscle sphincter control, while the Veteran was noted to have a normal sphincter at the time of a February 2009 VA examination, the examiner did note at that time that the Veteran had a history of fecal leakage.  The Board further observes that the Veteran has reported having fecal leakage subsequent to this time.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any impaired muscle sphincter control which may be present and its relationship, if any to his period of service, or his service-connected hemorrhoids.  

As it relates to the claim for an increased evaluation for hemorrhoids, the Board notes that the Veteran has indicated that his hemorrhoid condition has increased in severity since the time of the last VA examination, which occurred in February 2009.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As it relates to the claim for an increased evaluation for urethral stricture, the Veteran has reported symptoms which demonstrate a possible increase in severity since the time of the previous VA examination.  Accordingly, the Veteran should be afforded a VA examination to determine the severity of his current urethral stricture.  

As it relates to the claim of entitlement to an earlier effective date for benefits for a helpless child, the Board notes that the RO, in a June 2011 rating determination, granted benefits for a helpless minor child and assigned an effective date of August 10, 2009.  In July 2011, the Veteran filed a claim for an earlier effective date for benefits for a helpless child.  The Board accepts this as a notice of disagreement with the effective date.  To date, a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current DM.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records should be made available to the examiner for review and the examiner should note such review in his/her report.  

The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current diabetes is had its onset inservice, is otherwise related to his period of service, or was manifest to a compensable degree within one year after discharge from service.  If not, is it at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened) by any service-connected disability?  Complete detailed rationale is requested for each opinion.  

2.  The Veteran should be scheduled for a VA eye examination to determine the nature and etiology of any current retinopathy or muscular edema of the eyes.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records are to be made available to the examiner and the examiner should note such review in his/her report.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current retinopathy or macular edema, if present, had its onset in service or is otherwise related to the Veteran's period of active service?  If not, is it at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened) by his DM?  Complete detailed rationale is requested for each opinion that is rendered.  

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current gallbladder condition, to include residuals of the cholecystectomy, and any keloid scar claimed as secondary to the gallbladder condition.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records should be made available to the examiner for review and the examiner should note such review in his/her report.  

The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gallbladder condition, to include residuals of a cholecystectomy, if found, had its onset in service or is otherwise related to his period of service.  If not, is it at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened) by any service-connected disability?  Complete detailed rationale is requested for each opinion.  

As to the claimed keloid scar, is it at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened) by his gallbladder condition?  Complete detailed rationale is requested for each opinion that is rendered.  

4.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any current impaired sphincter control, if present, and the severity of his service-connected hemorrhoids.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent records should be made available to the examiner for review. 

As it relates to the claim of service connection for impaired sphincter control, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current impaired sphincter control, if present, had its onset in service or is otherwise related to the Veteran's period of active service?  If not, is it at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened) by his service-connected hemorrhoids.  

As it relates to the claim for an increased evaluation for hemorrhoids, the examiner is requested to comment on the absence or presence of the following: frequent recurrences, excessive redundant tissue, large or thrombotic, persistent bleeding, secondary anemia, and/or fissures.

5.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected stricture of the urethra.  All necessary tests and studies should be performed and all findings should be reported in detail.  The claims folder, including a copy of this remand, and all other pertinent records should be made available to the VA examiner for review. 

It is essential that the examiner report voiding dysfunction, urinary frequency during the day and at night, need for use of absorbent materials (and frequency with which they must be changed), use of appliances, frequency of urinary tract infections.  These specific findings are needed to rate the disability in accordance with the rating schedule.

6.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After performing the actions listed above, including any other development deemed necessary by the RO, and reviewing the claims folder and all other pertinent evidence, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

8.  Issue a statement of the case on the issue of entitlement to an effective date earlier than August 10, 2009, for benefits for a helpless minor child.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


